Exhibit 10.1(g)

SPY INC.

2004 Stock Incentive Plan

(Amended and Restated September 13, 2011)

Notice of Stock Option Grant

You have been granted the following Option to purchase Common Stock of SPY Inc.
(the “Company”) under the Company’s 2004 Stock Incentive Plan (the “Plan”):

 

Name of Optionee:    [__________________] Total Number of Option Shares Granted:
   Type of Option:    Nonstatutory (NSO) Exercise Price Per Share:    $[____]
Grant Date:    _________________, 20__ Vesting Commencement Date:   
_________________, 20__ Vesting Schedule:    Subject to the Optionee’s
continuous Service and other limitations set forth in this Notice and the Stock
Option Agreement, this option shall vest and be exercisable one-third annually
such that [NUMBER] shares vest on _______________, 20__, [NUMBER] shares vest on
_______________, 20__, and [NUMBER] shares vest on _______________, 20__.
Expiration Date:    _________________, 20__. This Option expires earlier if your
Service (as defined in the Plan) terminates earlier, as described in the Stock
Option Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-1-



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Plan and the Stock Option Agreement, both of which are
attached to and made a part of this document.

 

OPTIONEE:     SPY INC.       By:     Optionee’s Signature             Name:    
Optionee’s Printed Name     Title:   Chief Executive Officer

 

-2-



--------------------------------------------------------------------------------

SPY INC.

2004 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

The Plan and

Other Agreements

  

The text of the Plan is incorporated in this Agreement by reference. You and the
Company agree to execute such further instruments and to take such further
action as may reasonably be necessary to carry out the intent of this Agreement.
Unless otherwise defined in this Agreement or the attached cover sheet, certain
capitalized terms used in this Agreement are defined in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Option. Any prior agreements, commitments or
negotiations concerning this Award are superseded. Should any provision of this
Agreement be determined to be illegal or unenforceable, the other provisions
shall nevertheless remain effective and shall remain enforceable.

 

This Option is not intended to be deferred compensation under section 409A of
the Code and will be interpreted accordingly.

Tax Treatment    This Option is intended to be an incentive stock option under
Section 422 of the Internal Revenue Code or a nonstatutory stock option, as
provided in the Notice of Stock Option Grant. Even if this Option is designated
as an incentive stock option, it shall be deemed to be a nonstatutory stock
option to the extent required by the $100,000 annual limitation under
Section 422(d) of the Internal Revenue Code. Service Vesting    Subject to the
Optionee’s continuous Service and other limitations set forth in this Notice and
the Stock Option Agreement, this option shall vest and be exercisable one-third
annually such that ____________ shares vest on _______________, 20__,
____________ shares vest on _______________, 20__, and ____________ shares vest
on _______________, 20__. Change in Control Vesting    The vesting of this
Option also will accelerate in full if not assumed or substituted for by the
acquiring entity upon a Change in Control. The vesting of the Option also will
accelerate in full if Optionee’s Service is either: (i) terminated by the
Company without Cause within twelve (12) months following a Change in Control,
or (ii) terminated by Optionee for Good Reason within fourteen (14) months
following a Change in Control.

 

-3-



--------------------------------------------------------------------------------

   For purposes of this Agreement, “Cause” will be determined by the Committee
or by the Company’s Chief Executive Officer in his/her sole discretion and shall
consist of one or more of the following: (i) Commission by Optionee of a felony
or any lesser crime or offense involving fraud, embezzlement, dishonesty, breach
of trust, or breach of fiduciary duty; or (ii) Conduct by Optionee that has
caused demonstrable and serious injury to the Company or any of its affiliates,
monetary or otherwise; or (iii) The order of a regulatory agency that Optionee
be removed from any office, authority, or employment with the Company; or (iv)
Willful misconduct, refusal to perform, or substantial disregard of duties
properly assigned to Optionee by the Company; or (v) Breach by Optionee of duty
of loyalty to the Company or any of its affiliates or other act of fraud or
dishonesty with respect to the Company or any of its affiliates; or (vi) Breach
by Optionee of the terms of any agreement between or among Optionee and the
Company; or (vii) Optionee’s violation of any policy of the Company.    For
purposes of this Agreement, “Good Reason” means the occurrence of any of the
following events or conditions (and the initial existence of the Good Reason
event must have occurred on or after a Change in Control) unless consented to by
the Optionee (and the Optionee shall be deemed to have consented to any such
event or condition unless the Optionee provides written notice to the Company of
the Optionee’s non-acquiescence within 30 days of the initial occurrence of such
event or condition and such notice must describe in detail the basis and
underlying facts supporting Optionee’s belief that a Good Reason event has
occurred (the “Good Reason Notice”)): (i) a change in the Optionee’s
responsibilities or duties which represents a material diminution in the
Optionee’s responsibilities or duties as in effect immediately preceding the
consummation of a Change in Control; (ii) a reduction in the Optionee’s base
salary to a level below that in effect at any time within six (6) months
preceding the consummation of a Change in Control or at any time thereafter;
provided that an across-the-board reduction in the salary level of substantially
all other individuals in positions similar to the Optionee’s by the same
percentage amount shall not constitute such a salary reduction; or
(iii) requiring the Optionee to be based at any place outside a 50-mile radius
from the Optionee’s job location prior to the Change in Control except for
reasonably required travel on business which is not materially greater than such
travel requirements prior to the Change in Control. For sake of clarity , a
material diminution in the Optionee’ responsibilities or duties shall not be
deemed to have occurred solely on account of a change in the Optionees’s
authority, duties, responsibilities or title, or a change with respect to whom
the Optionee reports or who reports to the Optionee, in each case, without the
Optionee’s consent following a Change in Control, if any such change is to
conform the Optionees’s authority, duties and responsibilities to those of a
position consistent with the Company’s organization and related needs, following
the Change in Control.

 

-4-



--------------------------------------------------------------------------------

   After its receipt of the Good Reason Notice, the Company shall then have
thirty (30) days to cure or remedy the alleged Good Reason event. Optionee’s
resignation for Good Reason can only be effective if the Company has not cured
or remedied the Good Reason event within thirty (30) days after the Company’s
receipt of the Good Reason Notice and in such case Optionee’s Service shall
terminate for Good Reason upon the expiration of the 30 day cure or remedy
period. If the Company does timely cure or remedy the Good Reason event, then
the Optionee may either resign his/her Service without Good Reason or the
Optionee may continue to remain in Service in an at-will capacity with the
Company. Term    This Option expires in any event at the close of business at
Company headquarters on _______________, 20__. This Option may expire earlier if
Optionee’s Service terminates, as described below.

Regular

Termination

   If your Service terminates for any reason except death or “Total and
Permanent Disability” (as defined in the Plan), then this Option will expire at
the close of business at Company headquarters on the date three (3) months after
the date your Service terminates (or, if earlier, the Expiration Date). The
Company has discretion to determine when your Service terminates for all
purposes of the Plan and its determinations are conclusive and binding on all
persons. Death    If you die, then this Option will expire at the close of
business at Company headquarters on the date twelve (12) months after the date
your Service terminates (or, if earlier, the Expiration Date). During that
period of up to twelve (12) months, your estate or heirs may exercise the
Option.

Total and

Permanent Disability

   If your Service terminates because of your Total and Permanent Disability,
then this Option will expire at the close of business at Company headquarters on
the date twelve (12) months after the date your Service terminates (or, if
earlier, the Expiration Date). Leaves of Absence   

For purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.

 

-5-



--------------------------------------------------------------------------------

   The Company determines which leaves count for this purpose (along with
determining the effect of a leave of absence on vesting of the Award), and when
your Service terminates for all purposes under the Plan. Restrictions on
Exercise    The Company will not permit you to exercise this Option if the
issuance of shares at that time would violate any law or regulation. The
inability of the Company to obtain approval from any regulatory body having
authority deemed by the Company to be necessary to the lawful issuance and sale
of the Company stock pursuant to this Option shall relieve the Company of any
liability with respect to the non-issuance or sale of the Company stock as to
which such approval shall not have been obtained. However, the Company shall use
its best efforts to obtain such approval. Notice of Exercise    When you wish to
exercise this Option you must notify the Company by completing the attached
“Notice of Exercise of Stock Option” form and filing it with the Option
Administrator. Your notice must specify how many shares you wish to purchase.
Your notice must also specify how your shares should be registered. The notice
will be effective when it is received by the Company. If someone else wants to
exercise this Option after your death, that person must prove to the Company’s
satisfaction that he or she is entitled to do so. Form of Payment    When you
submit your Notice of Exercise of Stock Option, you must include payment of the
Option exercise price for the shares you are purchasing. Payment may be made in
the following form(s):   

•      Your personal check, a cashier’s check or a money order.

  

•      Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Option shares
issued to you. However, you may not surrender, or attest to the ownership of
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize a compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes.

  

•      By delivering on a form approved by the Committee of an irrevocable
direction to a securities broker approved by the Company to sell all or part of
your Option shares and to deliver to the Company from the sale proceeds in an
amount sufficient to pay the Option exercise price and any withholding taxes.
The balance of the sale proceeds, if any, will be delivered to you. The
directions must be given by signing a special “Notice of Exercise” form provided
by the Company.

 

-6-



--------------------------------------------------------------------------------

  

•      Irrevocable directions to a securities broker or lender approved by the
Company to pledge Option shares as security for a loan and to deliver to the
Company from the loan proceeds an amount sufficient to pay the Option exercise
price and any withholding taxes. The directions must be given by signing a
special “Notice of Exercise” form provided by the Company.

   Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Company in its sole discretion. Withholding Taxes
and Stock Withholding    You will not be allowed to exercise this Option unless
you make arrangements acceptable to the Company to pay any withholding taxes
that may be due as a result of the Option exercise. These arrangements may
include withholding shares of Company stock that otherwise would be issued to
you when you exercise this Option. The value of these shares, determined as of
the effective date of the Option exercise, will be applied to the withholding
taxes. Restrictions on Resale    By signing this Agreement, you agree not to
sell any Option shares at a time when applicable laws, Company policies or an
agreement between the Company and its underwriters prohibit a sale (e.g., a
lock-up period after the Company goes public). This restriction will apply as
long as you are an employee, consultant or director of the Company or a
subsidiary of the Company. Transfer of Option    In general, only you can
exercise this Option prior to your death. You cannot transfer or assign this
Option, other than as designated by you by will or by the laws of descent and
distribution, except as provided below. For instance, you may not sell this
Option or use it as security for a loan. If you attempt to do any of these
things, this Option will immediately become invalid. You may in any event
dispose of this Option in your will. Regardless of any marital property
settlement agreement, the Company is not obligated to honor a notice of exercise
from your former spouse, nor is the Company obligated to recognize your former
spouse’s interest in your Option in any other way.    However, if this Option is
designated as a nonstatutory stock option in the Notice of Stock Option Grant,
then the “Committee” (as defined in the Plan) may, in its sole discretion, allow
you to transfer this Option as a gift to one or more family members. For
purposes of this Agreement, “family member” means a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law or sister-in-law (including adoptive
relationships), any individual sharing your household (other than a tenant or
employee), a trust in which one or more of these individuals have more than 50%
of the beneficial interest, a foundation in which you or one or more of these
persons control the management of assets, and any entity in which you or one or
more of these persons own more than 50% of the voting interest.

 

-7-



--------------------------------------------------------------------------------

   In addition, if this Option is designated as a nonstatutory stock option in
the Notice of Stock Option Grant, then the Committee may, in its sole
discretion, allow you to transfer this option to your spouse or former spouse
pursuant to a domestic relations order in settlement of marital property rights.
   The Committee will allow you to transfer this Option only if both you and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Agreement. Retention Rights   
Your Option or this Agreement does not give you the right to be retained by the
Company (or any Parent or any Subsidiaries or Affiliates) in any capacity. The
Company (or any Parent and any Subsidiaries or Affiliates) reserves the right to
terminate your Service at any time and for any reason. Stockholder Rights   
You, or your estate or heirs, have no rights as a stockholder of the Company
until a certificate for your Option Shares (if any) has been issued. No
adjustments are made for dividends or other rights if the applicable record date
occurs before you exercise this Option, except as described in the Plan.
Extraordinary Compensation    This Award and the Shares subject to the Award are
not intended to constitute or replace any pension rights or compensation and are
not to be considered compensation of a continuing or recurring nature, or part
of your normal or expected compensation, and in no way represent any portion of
your salary, compensation or other remuneration for any purpose, including but
not limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of Service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments. Adjustments    In the event of a stock
split, a stock dividend or a similar change in the Company stock, the number of
Shares covered by this Option (rounded down to the nearest whole number) and the
Exercise Price per Share may be adjusted pursuant to the Plan. Your Option shall
be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity.

 

-8-



--------------------------------------------------------------------------------

Legends   

All certificates representing the Shares issued (if any) upon exercise of this
Option shall, where applicable, have endorsed thereon the following legends and
any other legend the Company determines appropriate:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND OPTIONS TO PURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN
INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

 

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.”

Venue    The parties agree that any suit, action, or proceeding arising out of
or relating to the Notice, the Plan or this Agreement shall be brought in the
United States District Court for the Southern District of California (or should
such court lack jurisdiction to hear such action, suit or proceeding, in a
California state court in the County of San Diego) and that the parties shall
submit to the jurisdiction of such court. The parties irrevocably waive, to the
fullest extent permitted by law, any objection the party may have to the laying
of venue for any such suit, action or proceeding brought in such court. If any
one or more provisions of this paragraph shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable. Notice    Any notice required or permitted hereunder
shall be given in writing and shall be deemed effectively given upon personal
delivery, upon deposit for delivery by an internationally recognized express
mail courier service or upon deposit in the United States mail by certified mail
(if the parties are within the United States), with postage and fees prepaid,
addressed to the other party at its address as shown in these instruments, or to
such other address as such party may designate in writing from time to time to
the other party. The Participant agrees to promptly notify the Company upon any
change in his/her residence address.

 

-9-



--------------------------------------------------------------------------------

Applicable Law    This Agreement is to be construed in accordance with and
governed by the internal laws of the State of Delaware without giving effect to
any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Delaware to the rights
and duties of the parties. Voluntary Participant;    You acknowledge that you
are voluntarily participating in the Plan. No Rights to Future Awards    Your
rights, if any, in respect of or in connection with this Option or any other
Awards are derived solely from the discretionary decision of the Company to
permit you to participate in the Plan and to benefit from a discretionary future
Award. By accepting this Option, you expressly acknowledge that there is no
obligation on the part of the Company to continue the Plan and/or grant any
additional Awards to you or benefits in lieu of Options or any other Awards even
if Awards have been granted repeatedly in the past. All decisions with respect
to future Awards, if any, will be at the sole discretion of the Committee.
Future Value    The future value of the underlying Shares is unknown and cannot
be predicted with certainty. If the underlying Shares do not increase in value
after the Grant Date, the Option will have little or no value. If you exercise
the Option and obtain Shares, the value of the Shares acquired upon exercise may
increase or decrease in value, even below the Exercise Price. No Advice
Regarding Grant    The Company has not provided any tax, legal or financial
advice, nor has the Company made any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan or this Option. No Right to Damages    You will have
no right to bring a claim or to receive damages if any portion of the Option is
cancelled or expires unexercised. The loss of existing or potential profit in
the Option will not constitute an element of damages in the event of the
termination of your Service for any reason, even if the termination is in
violation of an obligation of the Company or a Parent or a Subsidiary or an
Affiliate to you. Data Privacy    You hereby explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in this document by the Company for the
exclusive purpose of implementing, administering and managing your participation
in the Plan. You understand that the Company holds certain personal information
about you, including, but not limited to, name, home address and telephone
number, date of birth, social security or insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Awards or any other
entitlement to Shares awarded, cancelled,

 

-10-



--------------------------------------------------------------------------------

   purchased, exercised, vested, unvested or outstanding in your favor for the
purpose of implementing, managing and administering the Plan (“Data”). You
understand that the Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, that these
recipients may be located in your country or elsewhere and that the recipient
country may have different data privacy laws and protections than your country.
You authorize the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data, as may be required to a broker or other third
party with whom you may elect to deposit any Shares acquired under the Plan.
Construction    The captions used in this Agreement are inserted for convenience
and shall not be deemed a part of the Award for construction or interpretation.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise. Other
Information    You agree to receive stockholder information, including without
limitation copies of any annual report, proxy statement and/or any
current/periodic report, from the Company’s website at
http://www.orangetwentyone.com, if the Company wishes to provide such
information through its website.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN

 

-11-



--------------------------------------------------------------------------------

SPY INC.

2004 STOCK INCENTIVE PLAN

NOTICE OF EXERCISE OF STOCK OPTION

You must complete and sign this Notice on the last page before submitting

it to the Company

 

OPTIONEE INFORMATION:   

Name:           ____________________________

   Social Security Number: ____________________________

Address:       ____________________________

   Employee Number: ____________________________

                        ____________________________

  

 

OPTION INFORMATION:    Date of Grant:                     , 20__    Type of
Stock Option: Nonstatutory (NSO)* Exercise Price per Share: $[            ]   

Total number of shares of Common Stock of

SPY INC. (the “Company”)

covered by

option: ____

 

* This Option is not intended to be an incentive stock option under Section 422
of the Internal Revenue Code, as provided in the Notice of Stock Option Grant.
Even if this Option is designated as an incentive stock option, it shall be
deemed to be a nonstatutory stock option to the extent required by the $100,000
annual limitation under Section 422 of the Internal Revenue Code.

 

-1-



--------------------------------------------------------------------------------

EXERCISE INFORMATION:

Number of shares of Common Stock of the Company for which option is being
exercised now:                     . (These shares are referred to below as the
“Purchased Shares.”)

Total exercise price for the Purchased Shares: $            

Form of payment enclosed:

[check all that apply]:

 

¨ Check for $            , payable to “SPY INC.”

 

¨ Certificate(s) for              shares of Common Stock of the Company that I
have owned for at least six months or have purchased in the open market. (These
shares will be valued as of the date when the Company receives this notice.)

 

¨ Attestation Form covering              shares of Common Stock of the Company.
(These shares will be valued as of the date when the Company receives this
notice.)

Name(s) in which the Purchased Shares should be registered:

[please check one box]:

 

¨       In my name only

  

¨       In the names of my spouse and myself as community property

  

My spouse’s name (if applicable):

 

____________________________________________

¨       In the names of my spouse and myself as joint tenants with the right of
survivorship

  

¨       In the name of an eligible revocable trust

  

Full legal name of revocable trust:

 

____________________________________________

 

____________________________________________

 

____________________________________________

The certificate for the Purchased Shares should be sent to the following
address:

  

 

____________________________________________

 

____________________________________________

 

____________________________________________

 

____________________________________________

 

____________________________________________

 

____________________________________________

 

____________________________________________

 

____________________________________________

 

-2-



--------------------------------------------------------------------------------

ACKNOWLEDGMENTS:

 

1. I understand that all sales of Purchased Shares are subject to compliance
with the Company’s policy on securities trades.

 

2. I hereby acknowledge that I received and read a copy of the prospectus
describing the Company’s 2004 Stock Incentive Plan dated October 4, 2011, and
the tax consequences of an exercise.

 

3. In the case of a nonstatutory option, I understand that I must recognize
ordinary income equal to the spread between the fair market value of the
Purchased Shares on the date of exercise and the exercise price. I further
understand that I am required to pay withholding taxes at the time of exercising
a nonstatutory option.

 

4. In the case of an incentive stock option, I agree to promptly notify the
Company if I dispose of the Purchased Shares before I have met both of the tax
holding periods applicable to incentive stock options (that is, if I make a
disqualifying disposition).

 

5. I acknowledge that the Company has encouraged me to consult my own adviser to
determine the form of ownership that is appropriate for me. In the event that I
choose to transfer my Purchased Shares to a trust that does not satisfy the
requirements of the Internal Revenue Service (i.e., a trust that is not an
eligible revocable trust), I also acknowledge that the transfer will be treated
as a “disposition” for tax purposes. As a result, the favorable ISO tax
treatment will be unavailable and other unfavorable tax consequences may occur.

SIGNATURE AND DATE:

____________________________________________             _______________, 20__

 

-3-